Case: 16-60147      Document: 00514016863         Page: 1    Date Filed: 06/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fif h Circuit

                                                                                     FILED
                                    No. 16-60147                                  June 2, 2017
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
DAVID ALFARO-VASQUEZ, also known as Daniel Vasquez, also known as
David Ernesto Vasquez, also known as David Alfaro, also known as David
Vasquez
                                     Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A088 841 950


Before BENAVIDES, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       David Alfaro-Vasquez, a native and citizen of El Salvador, petitions for
review of the decision of the Board of Immigration Appeals (BIA) dismissing
his appeal of the immigration judge’s (IJ) denial of withholding of removal and
protection under the Convention Against Torture (CAT). Alfaro-Vasquez has
abandoned any challenge to the denial of protection under the CAT by failing



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60147    Document: 00514016863      Page: 2   Date Filed: 06/02/2017


                                 No. 16-60147

to address the issue in his brief. See Soadjede v. Ashcroft, 324 F.3d 830, 833
(5th Cir. 2003). He argues instead that the IJ and the BIA erred by denying
his application for withholding of removal because he established that he was
persecuted, and will be persecuted, by gangs on account of his Christian faith
and his membership in the particular social group consisting of farmers or
landowners.
      We review only the BIA’s decision, “unless the IJ’s decision has some
impact on the BIA’s decision.” Orellana-Monson v. Holder, 685 F.3d 511, 517
(5th Cir. 2012) (internal quotation marks and citation omitted). Questions of
law are reviewed de novo, but with deference to the BIA’s interpretations of
ambiguous immigration statutes. Id. Findings of fact are reviewed under the
substantial evidence standard.     Id. at 517.   Under this standard, Alfaro-
Vasquez “has the burden of showing that the evidence is so compelling that no
reasonable factfinder could” fail to rule in his favor.    Id. at 518 (internal
quotation marks and citation omitted).
      The BIA determined that Alfaro-Vasquez had failed to show that he was
persecuted on account of his religion or membership in the particular social
group of farmers or landowners because he failed to show that either of these
bases was the central reason for the claimed persecution; instead, the BIA
concluded that gang members recruited him to increase their power. Alfaro-
Vasquez does not specifically dispute these findings, and his testimony was
insufficient to establish that a protected ground would be at least “one central
reason” for the harm he fears. Shaikh v. Holder, 588 F.3d 861, 864 (5th Cir.
2009). Thus, Alfaro-Vasquez has not shown that “the evidence is so compelling
that no reasonable factfinder could” fail to rule in his favor. Orellana-Monson,
685 F.3d at 518.




                                       2
    Case: 16-60147    Document: 00514016863     Page: 3   Date Filed: 06/02/2017


                                 No. 16-60147

      We need not resolve Alfaro-Vasquez’s contentions that the IJ erred by
determining that he was not credible, by failing to consider the deaths of his
cousin and his cousin’s wife as evidence of persecution, and by failing to allow
him to introduce additional evidence in light of the credibility determination.
The IJ’s decision is not before us because the BIA did not adopt the IJ’s
credibility determinations. See id. at 517.
      Alfaro-Vasquez’s petition for review is DENIED.




                                       3